Dear Mr. DeCuir:
On behalf of Nicholls State University you ask whether the law permits a city councilman for the City of Thibodaux to concurrently hold full-time employment at the University as Coordinator of Residence Hall Security.
Under R.S. 42:63(D), a local elected official is prohibited from holding employment in the government of the state.  This statute provides, in pertinent part:
  D.  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.
An exemption from the prohibition is provided those employed in a professional educational capacity by a university in R.S. 42:66(B):
  B.  Nothing in this Part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.
The Coordinator of Residence Hall Security is charged with the following responsibilities:
Position:  Coordinator of Residence Hall Security
  Responsibilities:  The coordinator shall be responsible for developing and implementing an education/crime prevention activities program.  The coordinator will serve as the professional staff member responsible for student judicial issues which occur after hours.  The coordinator will do educational presentations for residence hall students, commuter students and the general community.  An emphasis will be placed on providing students the knowledge and skills necessary to make good decisions.  Examples include teaching personal skills that students need to succeed in college, i.e. time management, communication skills needed for handling difficult situations, avoidance of domestic violence, substance abuse education and prevention activities, etc.
  The coordinator, as the ranking professional staff member on duty at night, will provide supervision for University Police personnel.  These duties include supervision of the investigation of any reported criminal activity involving students, handling on site student personnel issues related to criminal activities, making discipline referrals when the judicial code is violated, oversight of community oriented team policing program, serving as supervisor for campus student officer program, supervision of all university police personnel on duty, and coordination of residence hall student staff.  The coordinator will be responsible for analyzing campus conduct and criminal violations for the purpose of developing educational programs.
Having reviewed the Coordinator's job description, we determine that the councilman would be employed in a professional educational capacity. Of particular importance to our conclusion is the fact that the councilman will develop and teach educational programs to students regarding domestic violence, substance abuse, and crime prevention.
We hope the foregoing is helpful to you.  Should you have other questions, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: August 14, 2002